Citation Nr: 0422101	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a nervous 
condition, currently rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  The veteran served in combat during the 
Vietnam era, as his service personnel records reflect that he 
was awarded the Combat Infantry Badge.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's service-connected anxiety neurosis with 
depressive features is productive of no more than some 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood.  


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
50 percent for a nervous condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for a Nervous Condition

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, service connection was granted, and a 50 
percent disability evaluation was assigned, for anxiety 
reaction by a December 1969 rating decision.  The veteran 
appealed the RO's proposal to sever service connection in 
1975 and, in November 1975, the Board restored service 
connection.  A January 1976 rating decision issued by the RO 
reinstated a 50 percent rating for anxiety reaction, 
effective from the date of the claim for service connection 
in June 1969.  That rating has not been reduced and is now 
protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).

The veteran filed an increased rating claim in October 1999.  
In a March 2000 rating decision, the RO continued the 50 
percent disability rating for the veteran's service-connected 
psychiatric disability.  The veteran filed a formal appeal in 
May 2000.  He contends that his psychiatric disability is 
more severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
his contentions, and that a claim for an increased evaluation 
is not warranted.

The veteran is currently rated as 50 percent under Diagnostic 
Code 9400.

A 50 percent rating is assigned under Diagnostic Code 9400 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2003).

A 70 percent rating is warranted for a nervous condition that 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9400 (2003).

A 100 percent rating is assigned for a nervous condition that 
causes total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (2003).

VA social work notes show that the veteran was dealing with 
family problems with his son in 1999.  VA outpatient 
treatment notes dated from February to December 1999 showed a 
diagnosis of anxiety disorder and noted that the veteran 
complained of indecisiveness as well as difficulty with 
pressures and stress from work.    

In a November 1999 VA examination report, the veteran 
complained of insomnia, lack of concentration, tension, and 
gastrointestinal disturbances.  It was also noted that the 
veteran had had a "tendency to somatize".  The examiner 
stated that the veteran had an adequate affect, anxious mood, 
maintained judgment, and poor insight.  The examiner detailed 
that the veteran had no evidence of delusions, 
hallucinations, suicidal ideation, or homicidal ideation.  A 
diagnosis of generalized anxiety disorder with somatization 
features was listed in the November 1999 report.  In 
addition, the veteran was rated as 55 on the Global 
Assessment of Functioning Scale (GAF) in the examination 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score ranging between 51 to 60 
reflects moderate symptoms (to include flat affect and 
circumstantial speech, occasional panic attacks) or any 
moderate difficulty in social, occupational, or school 
functioning (to include few friends and conflicts with peers 
or co-workers).

Additional VA outpatient treatment records dated from June 
2000 to August 2001 show that the veteran obtained treatment 
for his service-connected psychiatric disability of 
generalized anxiety disorder.  A July 2001 treatment record 
showed that the veteran continued to complain of experiencing 
insomnia.  An August 2001 VA treatment record noted that the 
veteran was not homicidal or suicidal and that he was 
sleeping better.   

In a July 2002 VA examination report, the veteran complained 
of anxiety, depression, irritability, insomnia, loss of 
energy, and inability to concentrate.  It was also noted that 
the veteran reported that he was "sleeping better with 
medication" and is "able to deal with anxiety".  The 
examiner stated that the veteran exhibited an anxious and 
depressed mood, good judgment, fair insight, and memory 
intact.  The examiner detailed that the veteran had no 
evidence of obsessions, suicidal ideas, delusions, 
hallucinations, or perceptual disorders.  In addition, the 
examination report stated that the veteran had no looseness 
of association with a logical and coherent thought process.  
A diagnosis of generalized anxiety disorder was listed in the 
July 2002 report.  In addition, the veteran was rated as 60 
on the Global Assessment of Functioning Scale (GAF) in the 
examination report.  As noted above, according to the 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score ranging between 51 to 60 reflects moderate symptoms (to 
include flat affect and circumstantial speech, occasional 
panic attacks) or any moderate difficulty in social, 
occupational, or school functioning (to include few friends 
and conflicts with peers or co-workers).

VA treatment records dated in April, July, and December 2003 
show that the veteran continued to obtain treatment for his 
service-connected psychiatric disability.  In an April 2003 
treatment note, the veteran expressed that he had not felt 
depressed during the last month.  In July and December 2003 
VA psychiatric treatment records, the veteran was noted to 
have a dysphoric mood, restricted affect, and grossly intact 
cognitive functions.  The examiners both detailed that the 
veteran was not delusional, suicidal, or homicidal but noted 
that while he exhibited adequate social judgment, he had poor 
insight into his psychiatric condition.  A diagnosis of 
generalized anxiety disorder and a GAF score of 60 was listed 
in the December 2003 treatment note.   

In a March 2004 VA examination report, the veteran complained 
of insomnia, poor concentration, anxiety, and depression.  
The examiner stated that the veteran had a blunted affect, 
depressed mood, and good impulse control as well as fair 
judgment and insight.  The examiner detailed that the veteran 
had no evidence of delusions, hallucinations, suicidal 
ideation, or homicidal ideation.  A diagnosis of generalized 
anxiety disorder with depression was listed in the March 2004 
report.  In addition, the veteran was rated as 60 on the 
Global Assessment of Functioning Scale (GAF) in the 
examination report.  In a VAMC Social and Industrial Field 
Survey report, also dated in March 2004, it was further noted 
that the veteran has moderate impairment in his industrial 
capacities and a mild social impairment.    

Based on the evidence discussed above, the veteran's nervous 
condition does not meet or more nearly approximate the 
severity of occupational and social impairment needed for a 
70 percent rating under Diagnostic Code 9400.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9400 (2003), 38 C.F.R. § 4.7 
(2003).  Evidence of record, including multiple VA 
examination reports dated in November 1999, July 2002, and 
March 2004 and VA outpatient treatment records, does not show 
that the veteran exhibits residuals like suicidal ideation, 
obsessional rituals, irrelevant speech, neglect of hygiene, 
or impaired impulse control.  While evidence of record showed 
that the veteran had difficulty dealing with stress while 
employed, the March 2004 Social and Industrial survey 
specifically noted that he only suffered from moderate 
impairment in his industrial capacities and a mild social 
impairment.  The evidence also does not more nearly 
approximate a 100 percent rating under Diagnostic Code 9400, 
as the veteran does not exhibit total occupational and social 
impairment.  The veteran does not exhibit the level of 
occupational and social impairment needed in order to receive 
a disability rating in excess of 50 percent. 
In brief, the veteran's claim for an increased evaluation for 
generalized anxiety disorder is denied.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected psychiatric disability.  
Moreover, as discussed above, the schedular criteria for a 
rating higher than 50 percent under Diagnostic Code 9400 has 
not been shown.  In addition, it has not been shown that the 
service-connected psychiatric disability alone has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of extraschedular ratings for the 
veteran's psychiatric disability is not warranted.



II. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for a nervous 
condition.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.

In this case, the RO sent the veteran a letter in March 2002 
and issued a supplemental statement of the case (SSOC) in 
December 2003, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The March 2002 letter as well as the December 2003 SSOC 
issued by the RO also explicitly informed the veteran about 
the information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the March 2002 letter and the December 
2003 SSOC from the RO were sent to the veteran after the RO's 
March 2000 rating decision that is the basis of the veteran's 
appeal.  In this case, the VCAA was enacted after the 
original AOJ adjudication of the claim in March 2000.  The 
Court specifically stated in Pelegrini v. Principi, No. 01-
944 (June 24, 2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA because an initial AOJ adjudication 
had already occurred when notice of VCAA was not mandated at 
the time of the initial AOJ decision.  

In addition, the content of the notice provided to the 
veteran in the March 2002 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, after notice was provided, 
the veteran's claim for entitlement to an increased 
evaluation for a nervous condition was readjudicated in 
supplemental statements of the case issued in December 2003 
as well as April 2004.   
The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the March 2002 letter and the 
December 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the March 2002 letter as well as 
the December 2003 SSOC issued by the RO.  


ORDER

Entitlement to an increased evaluation for a nervous 
condition is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



